Citation Nr: 0211351	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the Navy from April 1988 
to May 1992, and he had additional service after that in the 
Naval Reserves.

In October 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for a low back 
disorder.  He appealed to the Board of Veterans' Appeals 
(Board).

In his May 2000 Substantive Appeal, on VA Form 9, the veteran 
requested a hearing at the RO, and the RO scheduled it for 
August 2000, but he failed to report for the hearing.  He did 
not contact the RO to explain his absence or request that his 
hearing be rescheduled.  Therefore, the Board deems his 
request for a hearing withdrawn.  See, e.g., 38 C.F.R. 
§ 20.704(d) (2002).

The only issue currently before the Board is whether the 
veteran is entitled to service connection for a low back 
disorder.  All of his other claims either have been granted 
to his satisfaction or withdrawn.


FINDING OF FACT

A VA physician who recently examined the veteran in August 
2002 concluded that it is more likely than not that his 
current degenerative joint disease of the facet of the lumbar 
vertebrae is causally related to a low back injury that he 
sustained in a motorcycle accident during service in November 
1988.


CONCLUSION OF LAW

The veteran's current low back disorder was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Degenerative joint disease (i.e., 
arthritis) will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records (SMRs) show that he was 
involved in a motorcycle accident during service, in November 
1988, while on leave in Brookhaven, New York.  And although 
he did not have any complaints specifically concerning his 
low back when treated immediately after that accident, he 
soon began experiencing chronically recurring mechanical low 
back pain.  So as a result, he sought treatment and was seen 
numerous times while on active duty for this, beginning in 
February 1990 and later in January 1991, August 1991, 
September 1991, October 1991, December 1991, and January 
1992.  He also complained of this when examined in March 1992 
for separation from service, and he indicated that he had 
been experiencing the chronic low back pain since 
that motorcycle accident.  He also had indicated this several 
times when examined and treated on the earlier occasions 
during service.  So he consistently related his low back pain 
to that accident, although not initially treated for it.

There were no objective clinical indications, however, of any 
sort of low back disorder when subsequently examined in 
November 1992 and December 1994, while in the reserves.  In 
fact, the veteran expressly denied that he had been 
experiencing any recurrent low back pain.  When more recently 
examined by VA in September 1995, however, in connection with 
his current claim, there again was objective medical evidence 
of a low back disorder.  A VA general medical examiner 
indicated the veteran possibly had degenerative arthritis in 
his low back, although X-rays were normal, and another VA 
physician who specifically examined his lumbar spine 
diagnosed a strain.  So to resolve the conflicting medical 
evidence of record-not only concerning whether the veteran 
currently has a low back disorder, but even if he has whether 
it is causally related to the motorcycle accident during 
service, the Board requested a medical opinion in April 2002.

To facilitate the opinion, the veteran underwent another VA 
medical examination in August 2002.  And the VA physician who 
examined him confirmed, based on the results of magnetic 
resonance imaging (MRI) studies conducted in April 1996, 
that he currently has degenerative joint disease of the facet 
of his lumbar vertebrae.  Of equal or even greater 
significance, however, that VA physician also went on 
to indicate that it is more likely than not that this 
condition is causally related to the motorcycle accident the 
veteran had during service in November 1988.  
That professional medical opinion, which is clearly favorable 
to the claim, is uncontroverted.  Consequently, since there 
is probative medical evidence of relevant symptoms and 
treatment during service-albeit not immediately after 
the accident, current disability, and an etiological link 
between the two, service connection is warranted.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the Board is granting the veteran's claim in its 
entirety, there is no need to discuss the legal implications 
of the rather recently enacted Veterans Claims Assistance Act 
of 2000 (the "VCAA"), although the veteran would otherwise 
be entitled to have this new law considered in his appeal 
because it provides procedural safeguards and protections not 
previously available.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  This new law, incidentally, eliminated the 
requirement of submitting a well-grounded claim.  It also 
redefined VA's obligations insofar as notifying the veteran 
of the type of evidence needed to support his claim, and 
thereby complete his application for benefits, and assisting 
him in obtaining evidence if it is potentially relevant to 
his case.  This includes, when necessary, having him 
examined.  The VCAA has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002), and the 
implementing regulations are found at 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The veteran, though, is 
receiving the very benefit he requested, so there is no 
potential for him being prejudiced by not discussing this new 
law.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  This also means the Board does not have 
to send him Rule 903(b) notice about the medical nexus 
opinion recently obtained in August 2002 because it was the 
basis for the Board granting his claim.


ORDER

The claim for service connection for a low back disorder is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


(CONTINUED ON THE NEXT PAGE)

 

